Citation Nr: 1206807	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-465-71A	)	DATE
	)
	)


THE ISSUES

1.  Whether an October 12, 1979 decision by the Board of Veterans' Appeals  denying service connection for a psychiatric disorder should be revised or reversed on the grounds of clear and unmistakable error (CUE). 

2.  Whether an October 12, 1979 decision by the Board of Veterans' Appeals  denying service connection for a left foot disorder should be revised or reversed on the grounds of CUE. 

3. Whether an October 12, 1979 decision by the Board of Veterans' Appeals  denying service connection for an ulcer disorder should be revised or reversed on the grounds of CUE. 

4.  Whether a March 10, 1988 decision by the Board of Veterans' Appeals  denying service connection for a sinus disorder should be revised or reversed on the grounds of CUE. 

5.  Whether a July 2, 1990 decision by the Board of Veterans' Appeals denying an effective date earlier than December 10, 1986, for the grant of service connection for posttraumatic stress disorder (PTSD) should be revised or reversed on the grounds of CUE.

6.  Whether a May 14, 2003 decision by the Board of Veterans' Appeals which found no CUE in the October 12, 1979 and March 10, 1988 Board decisions should be revised or reversed on the grounds of CUE.

7.  Whether a May 3, 2004 ruling by the Board of Veterans' Appeals which denied reconsideration of the July 2, 1990; May 14, 2003; August 27, 2003; and September 8, 2003 Board decisions may be revised or reversed on the grounds of CUE.

 
ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The moving party had active military service from October 1968 to October 1970 and from July 1971 to December 1974. 

This matter comes before the Board of Veterans' Appeals  (Board) pursuant to a December 2009 motion for revision or reversal of the above-noted Board decisions on the grounds of clear and unmistakable error (CUE). 

In his December 2009 motion, the Veteran made extensive arguments regarding an earlier effective date for the grant of a total rating based on unemployability due to service connected disabilities (TDIU).  The Board addressed this issue in an August 2009 decision.  The motion currently under consideration by the Board did not identify this decision.  The Board therefore refers the question of an earlier effective date for a TDIU to the AOJ for appropriate action.


FINDINGS OF FACT

1.  An October 12, 1979 Board decision denied service connection for a psychiatric condition, a left foot disorder, and an ulcer disorder.  A March 10, 1988 Board decision denied service connection for a sinus disorder.  

2.  In a May 14, 2003 decision, the Board determined that there was no CUE in the October 1979 or March 1988 Board decisions as they pertained to the issues stated above.

3.  A July 2, 1990, Board decision denied an effective date earlier than December 10, 1986 for the grant of service connection for PTSD. 

4.  The moving party has failed to clearly and specifically set forth any alleged errors of fact or law in the July 2, 1990 Board decision, the legal or factual basis of such allegations, and why the result would have been manifestly different but for the alleged error.

5.  A May 14, 2003 Board decision found no CUE in Board decisions issued in October 1979 and March 1988.

6.  The moving party has failed to clearly and specifically set forth any alleged errors of fact or law in he May 14, 2003 Board decision, the legal or factual basis of such allegations, and why the result would have been manifestly different but for the alleged error.

7.  In May 3, 2004 the Board ruled to deny the Veteran's motion for reconsideration of Board decisions issued on July 2, 1990; May 14, 2003; August 27, 2003; and September 8, 2003.  


CONCLUSIONS OF LAW

1.  As a matter of law, the motion for revision or reversal of the October 12, 1979 and March 10, 1988 Board decisions that denied service connection for a psychiatric condition, a left foot disorder, an ulcer disorder and a sinus disorder must be dismissed with prejudice to refiling.  38 C.F.R. § 20.1404(c) (2011).

2.  Because the requirements for a motion for revision or reversal of the July 2, 1990 decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a) (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  Because the requirements for a motion for revision or reversal of the May 14, 2003 decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a) (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

4.  As a matter of law, the motion for revision or reversal of the Board's May 3, 2004 ruling on the Veteran's motion for reconsideration of Board decisions dated July 2, 1990; May 14, 2003; August 27, 2003; and September 8, 2003 must be dismissed with prejudice to refiling.  38 C.F.R. §§ 20.1001, 20.1400, 20.1401 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It contemplates VA's notice and duty to assist obligations in the context of claims for benefits.

The Board notes that an allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision which is determined on the basis of the evidence of record at the time the decision in question was rendered.  Hence, the VCAA is not applicable to this appeal.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process."); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  Therefore, further discussion of the VCAA is not warranted with respect to this claim.

Analysis

When a claim is denied, and the party fails to timely appeal the decision by filing a notice of disagreement within the prescribed period of one year, that decision becomes final, and the claim may not thereafter be reopened or allowed except as provided by regulation.  38 U.S.C.A. §§ 7105(b)(1), (c); Dolan v. Brown, 9 Vet. App. 358, 361 (1996).  

Another of the bases on which applicable regulations allow a final claim to be reopened is revision on the basis of CUE.  Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly constituted rating agency . . . shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis."  See also 38 U.S.C.A. § 5108.  An exception to this rule is when the VA has made a CUE in its decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. §§ 210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed or amended where evidence establishes clear and unmistakable error.  CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of clear and unmistakable error as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

A CUE is a very specific and rare kind of 'error.'' It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, with which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). CUEs "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to clear and unmistakable error, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995).  

The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).

In light of the foregoing, it must be shown that either the correct facts were not considered by the RO or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).

	CUE in the October 12, 1979 and March 10, 1988 Decisions

The moving party seeks revision or reversal of the October 12, 1979 and March 10, 1988 Board decisions to the extent that they denied service connection for a psychiatric disorder, a left foot disorder, and an ulcer disorder.  The Board adjudicated the question of whether there was CUE with respect to these decisions in a May 14, 2003 decision.  Therein, the Board determined on the merits that there was no CUE.  

38 C.F.R. § 20.1409(c) states that once there is a final decision on a motion relating to a prior Board decision on an issue, that prior Board decision on that issue is no longer subject to revision on the grounds of CUE, and that subsequent motions relating to that prior Board decision on that issue shall be dismissed with prejudice.  Accordingly, the current motion with respect to whether there was CUE in the October 12, 1979 and March 10, 1988 Board decisions is dismissed with prejudice to refiling.

	CUE in the July 2, 1990 Decision

The Veteran seeks revision or reversal of the Board's July 2, 1990 decision to the extent that it denied an effective date earlier than December 10, 1986 for the grant of service connection for PTSD.  In that decision, the Board observed that the Board had previously denied service connection for a nervous condition in October 1979.  It noted that in view of the prior Board decision, the effective date for an award of service connection could not be earlier than the date the application is received, regardless of the length of time the disability had been present.  It pointed out that the Veteran's petition to reopen had been received on December 10, 1986, and that there was no legal basis upon which to award an effective date earlier than the date of the reopened claim.  

The evidence of record at the time of the Board's 1979 decision included service treatment records.  They reflect no diagnosis, complaint, or abnormal finding pertaining to the Veteran's psychiatric functioning.  

When examined by VA in February 1971 the Veteran was noted to be psychiatrically within normal limits.  

During his second period of service, the Veteran was psychiatrically within normal limits.  

When seen by VA in June 1976 the Veteran reported a nervous stomach.  

During a December 1977 hearing, the Veteran testified that he had been treated for nervousness in service.  He stated that he was given little white pills.  He indicated that the was not currently taking psychiatric medication.  

On psychiatric examination in May 1978 the examiner indicated that no psychiatric disease was found.  

The next communication from the Veteran pertaining to an acquired psychiatric disorder was received on December 8, 1986, wherein he requested service connection for PTSD.  Service connection was granted in a December 1987 rating decision, and an effective date of December 10, 1986 was assigned.  The Veteran disagreed with the effective date, and the Board denied an earlier effective date in the July 2, 1990 decision.

In his December 2009 motion, the moving party discussed previous decisions pertaining to his acquired psychiatric disorder, and noted that the Board denied his claim for an earlier effective date in July 1990.  He did not elaborate, nor did he identify any error of fact or law in the July 1990 decision.  In essence, the moving party has failed to allege any specific error of fact or law in the Board's July 1990 decision, the factual or legal basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) (2011), the motion is dismissed without prejudice to refiling. 

	CUE in the May 14, 2003 Board Decision

To the extent that it found no CUE in the previous Board decisions that denied service connection for an a psychiatric disorder, a left foot disorder, an ulcer disorder, and a sinus disorder, the moving party seeks revision or reversal of the Board's May 2003 decision.  In his December 2009 motion, the moving party essentially reiterated arguments that had previously been of record with respect to motions for revision or reversal of the Board's October 12, 1979 and March 10, 1988 decisions.  He essentially attempts to reargue the evidence, suggesting that he takes issue with the way in which the evidence of record was weighed by the Board.  He also suggests that there was a failure in the duty to assist.  He has neither elaborated  nor identified any error of fact or law in that decision.  In essence, the moving party has failed to allege any specific error of fact or law in the Board's May 14, 2003 decision, the factual or legal basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) (2011), the motion is dismissed without prejudice to refiling. 

	CUE in the Board's May 3, 2004 Denial of Reconsideration

In May 2004, the Board declined to order reconsideration of its July 2, 1990, May 14, 2003, August 27, 2003, and September 8, 2003 decisions.  It concluded that the decisions at issue did not contain obvious error and that the moving party's motions failed to establish allegations of obvious factual or legal error.  It concluded that the decisions challenged by the moving party contained findings of fact with a plausible basis in the record; were consistent with the available evidence and applicable statutory and regulatory provisions; and contained clearly stated reasons and bases for the decisions.  

The moving party was notified of his appellate rights following the Board's ruling on his motion for reconsideration.  Specifically, he was informed that he had the option of appealing the Board decision upon which he requested reconsideration, or appealing the denial of his motion for reconsideration.  He was advised that he could appeal the denial of his motion for reconsideration only if he had filed a timely appeal of the Board decision that was the subject of his motion for reconsideration.  See Engelke v. Gober, 10 Vet.App. 396 (1997).  Here, the Veteran did not appeal the Board decisions identified in his motions for reconsideration.  

The Veteran appealed to the Court.  In an October 2004 memorandum decision, the Court dismissed the moving party's appeal for lack of jurisdiction, finding that his notice of appeal was filed more than 120 days after the dates of mailing of notice of the underlying Board decision he sought to appeal.

In his December 2009 motion, the moving party indicated that he sought revision or reversal of the Board's May 3, 2004 reconsideration denial.  He did not elaborate, nor did he identify any error of fact or law in the Board's ruling on his motion.  The U.S. Court of Appeals for the Federal Circuit has noted that an action by the Chairman is not a decision of the Board.  Mayer v. Brown, 37 F.3d 618, 620 (1994).   As such, it is not subject to collateral attack pursuant to the regulations applicable to motions for revision or reversal of final Board decisions.   Accordingly, the Board will dismiss the motion for revision of the denial of reconsideration with prejudice to refiling.
	 


ORDER

The motion for revision of the October 12, 1979 decision by the Board which denied service connection for a psychiatric disorder, a left foot disorder, and an ulcer disorder is dismissed with prejudice to refiling.

The motion for revision of the March 10, 1988 decision by the Board which denied service connection for a sinus disorder is dismissed with prejudice to refiling.

The motion for revision of the July 2, 1990 decision by the Board which denied an effective date earlier than December 10, 1996 for the grant of service connection for PTSD is dismissed without prejudice to refiling.

The motion for revision of the May 14, 2003 decision by the Board which found no CUE in the October 12, 1979 and March 10, 1988 Board decisions is dismissed without prejudice to refiling.

The motion for revision of the May 3, 2004 ruling by the Chairman of the Board of Veterans' Appeals which denied reconsideration of the July 2, 1990; May 14, 2003; August 27, 2003; and September 8, 2003 Board decisions is dismissed with prejudice to refiling.





	                       ____________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



